Citation Nr: 0405031	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  02-03 423A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hyperacusis or ear 
pain.

3.  Entitlement to service connection for major depression 
and anxiety, on a direct basis and as secondary to an ear 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran served on active duty from February 1987 to 
February 1989, and from April 1990 to September 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO).  

Unfortunately, for the reasons explained below, the Board 
cannot yet decide this case.  So the claims are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

VA has a duty to assist veterans and other claimants in the 
development of their claims.  See Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100-5107 (West 2002).  
Additionally, VA has recently promulgated regulations 
implementing the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003).  This duty to assist requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant adequately identifies and authorizes VA to 
obtain.  38 U.S.C.A.§ 5103A(b)(1); 38 C.F.R. § 3.159(c).  The 
veteran has stated that he was treated for obsessive-
compulsive disorder around 1985, so these additional medical 
records should be obtained.  



"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
"A medical examination or medical opinion is necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: . . . [i]ndicates that the claimed disability or 
symptoms may be associated with . . . another service-
connected disability."  Id.  

Therefore, since the veteran has never been afforded VA 
examinations to obtain medical opinions regarding the 
etiology of his ear conditions or major depression and 
anxiety, these examinations are needed.  
38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for an 
ear or psychiatric condition since 
September 1994, the records of which are 
not already on file.  In addition, ask 
that he indicate the name and address of 
the health care provider who treated him 
for obsessive-compulsive disorder around 
1985.  With his authorization, obtain 
records from each health care provider he 
identifies.  

2.  Schedule the veteran for a) an ear 
examination and b) a psychiatric 
examination by physicians with 
appropriate expertise to determine the 
nature, extent and etiology of any 
currently present tinnitus, hyperacusis, 
and psychiatric condition.  Send the 
claims folder to the examiners so they 
can review his medical history.

The physician who examines the ears 
should provide an opinion as to whether 
it is at least as likely as not that any 
ear condition was incurred in or 
aggravated by service.  The psychiatric 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any condition was incurred in or 
aggravated by service, or whether any ear 
condition played a material causal role 
in the veteran's psychiatric condition.  
The rationale for the opinions must also 
be provided. 

3.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If benefits are not 
granted to his satisfaction, send him and 
his representative a supplemental 
statement of the case and give them time 
to respond before the case is returned to 
the Board for further appellate 
consideration.

The veteran need take no action until he is further informed.  
The purpose of this REMAND is to obtain further development 
and ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.

	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


